       Case 1:21-cr-00503-RCL Document 8 Filed 08/11/21 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,                                   Case No. 21-CR-00503-RCL

                Plaintiff,

        v.

GLENN ALLEN BROOKS
          Defendant.



                                       NOTICE OF APPEARANCE

        Deputy Federal Public Defender Jonathan K. Ogata, enters his Notice of Appearance on behalf

of Defendant Glenn Allen Brooks.

        Please make all necessary changes to the court’s Case Management/Electronic Case Filing

System to accurately reflect this assignment and to ensure that defense counsel receives all

notifications relating to filings in this case.

                                                  Respectfully submitted,

                                                  CUAUHTEMOC ORTEGA
                                                  Federal Public Defender



DATED: August 11, 2021                       By /s/ Jonathan K. Ogata
                                               JONATHAN K. OGATA
                                               Deputy Federal Public Defender
                                               (Bar No. 325914)
                                               411 West Fourth Street, Suite 7110
                                               Santa Ana, California 92701-4598
                                               Telephone: (714) 338-4500
                                               (E-Mail: Jonathan_Ogata@fd.org)




                                                        1
